Citation Nr: 1024132	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-36 318	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for purposes of Department of Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from May 1945 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 administrative 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Philippines, that denied 
the appellant's claim of entitlement to status as a former 
prisoner of war (POW).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant was 
not in a POW status during his military service, and the 
preponderance of the other evidence of record is against a 
conclusion that the appellant's service included status as a 
POW.


CONCLUSION OF LAW

The criteria for basic eligibility for POW status are not 
met.  38 U.S.C.A. §§ 101(32), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.102 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
does not apply in the instant case.  The only issue before 
the Board is the Veteran's POW status.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation and because service department certifications 
of service are binding (and dispositive unless there is 
evidence suggesting that a request for recertification of 
service is necessary), the Board's review is limited to 
interpreting the pertinent law and regulations.  See Soria v. 
Brown, 118 F.3d 747, 749 (finding there was no error where 
service department certification was required, and VA treated 
the service department's decision as conclusive and binding 
on VA).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Nevertheless, the RO notified the appellant of how he could 
support his claim by correspondence dated in June 2006, 
January 2008, and April 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  In view of the above, the Board 
finds that the notice requirements for this appeal were met.

Because it is not shown that the Veteran is entitled to 
former POW status, and as he has not presented any additional 
information suggesting that a request for recertification of 
service is necessary, VA's duty to assist has also been 
fulfilled.  See 38 C.F.R. § 3.159(d)(1).  


POW

The Veteran is seeking POW status for purposes of eligibility 
for certain veterans' benefits.  Status as a former POW 
allows for service connection to be presumed, under certain 
conditions, for certain diseases.  See 38 U.S.C.A. § 1112(b); 
38 C.F.R. § 3.309(c).  

For VA benefits purposes, a prisoner of war is a person who, 
while serving in the active military, naval or air service, 
was forcibly detained or interned in the line of duty by an 
enemy or foreign government, the agents of either, or a 
hostile force.  VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements of this section, VA shall request verification 
of service from a service department.  38 C.F.R. § 3.203.  
Generally, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).

In his claim received in April 2006, the Veteran requested 
readjudication of service connection that is allowed by the 
provisions of § 3.309(c).  He also submitted a signed and 
notarized affidavit from L.A., an 84-year-old Filipino and a 
former company sergeant of "B" Company in the Magsaysay 
Guerrilla movement in the Subic Military District.  L.A. 
related that he personally knew the Veteran during World War 
II and that the Veteran was a private first class in the 
guerrilla movement.  L.A. noted that the Veteran was captured 
by Japanese forces on May 13, 1943, along with J.A., and was 
detained for 16 days.  L.A. testified that the Veteran then 
escaped one night in May 1943 during a hard rain and 
subsequently enlisted in the U.S. Navy.  The affidavit 
relates both that the Veteran was imprisoned for 16 days and 
that he was a prisoner for 18 days after capture on May 13, 
1943.  A June 2006 POW Questionnaire signed and completed by 
the Veteran indicates that he surrendered on May 13, 1943 by 
"Order of the highest command of the Asia Pacific Forces" 
and that he later escaped.  He provided no details of the 
escape.  

For purposes of eligibility for veterans' benefits, service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerilla service, may constitute 
recognized service in the Armed Forces of the United States.  
38 C.F.R. §§ 3.40, 3.41.  However, such service must be 
certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203.  The Veteran has provided no 
such certification for the Magsaysay Guerrilla Movement.

The Veteran's DD Form 214 found in the claims file noted 
active service from May 1951 to February 1954 with 6 years of 
prior completed service.  A June 1954 VA Form 3102 reflects 
that the Navy did not verify service dates of April 1943 to 
March 1945, though it did verify the Veteran's active service 
from May 1945 to February 1954.  An August 1954 VA Form 3102 
indicates that the Navy verified that the Veteran had no time 
lost between May 8, 1945 to May 5, 1951(his first period of 
active duty) by reason of unauthorized absence, arrest, 
"AWOL," or desertion.  

In a May 1954 notarized certificate or affidavit also signed 
by two witnesses, the Veteran reported that he had enlisted 
in the "ROTC Guerrillas" on April 22, 1943 and had been 
discharged on March 12, 1945.  

The Board notes that in a claim received in September 1978, 
the Veteran listed his active service with the United States 
Navy as from May 1945 to February 1954 and answered "no" to 
the question whether he had been a POW.  This strongly 
suggests that the Veteran did not believe that he had been a 
POW as of the time of his claim in 1978.  

Also of record is a printout from a microfiche index of the 
names of POWs; this printout, while difficult to read, 
reveals that the Veteran's name is not included among known 
POWs.

In an administrative decision issued in February 2007, the RO 
determined that the Veteran had no POW status.

In his November 2007 VA Form 9, Substantive Appeal, the 
Veteran explained that if the National Personnel Records 
Center (NPRC) could not certify his POW status, then both his 
1954 affidavit and the 2006 affidavit of L.A. should be 
sufficient.

In September 2009 correspondence, VA requested the NPRC to 
verify the Veteran's POW status.  In October 2009, the NPRC 
reported that its records indicated that the Veteran did not 
acquire POW status and that there was no evidence that a 
claim was made with the War Claims Commission (WCC).  The 
report noted that without a positive determination from the 
WCC, the NPRC could not favorably consider POW status for the 
Veteran.

The Board has considered all of the pertinent evidence 
submitted with regard to this issue on appeal, including the 
Veteran's statements, affidavits, and official U.S. service 
department records.  The only evidence supporting the 
Veteran's claimed POW status are his recent statements made 
more than 60 years after the alleged POW confinement, his 
August 1954 signed statement, and the 2006 notarized 
affidavit of a former guerrilla comrade.  The Board finds 
that the Veteran's 1978 claims form and service department 
records indicating no POW history are more probative and 
weigh against the claim in view of the internal 
inconsistencies and lack of detail found in the supporting 
statements and affidavits.  

With regard to the appellant's allegation that the Veteran 
was a POW during his service, the Board agrees with the 
February 2007 administrative decision that there is no 
probative documentation establishing POW status for the 
Veteran.  There is no service department verification that 
the Veteran had recognized Philippine guerrilla service from 
April 1943 to March 1945.  There was no indication from the 
service department that the Veteran was a POW during his 
active military service.  The Board acknowledges that in a 
questionnaire completed in June 2006 the Veteran reported he 
surrendered in May 1943, but his alleged guerrilla comrade, 
L.A., in his affidavit of April 2006 testified that the 
Veteran had been captured by the Japanese.  The appellant's 
completed POW questionnaire provided few, if any, details of 
the alleged internment and no evidence was found in the 
claims file to resolve the discrepancies found in the record 
regarding the Veteran's alleged POW experience.  However, a 
review of the record does not contain documentation which 
would authoritatively verify the Veteran's alleged POW 
status, such as Philippine Red Cross records, a Guarantor's 
receipt for a released POW, a Japanese Parole Certificate for 
a released POW, or a War Claims Commission record.  

The evidence of record that the Board finds more persuasive 
are the documents that indicate he is not entitled to former 
POW status.  In this regard, the service department has 
determined that the appellant was not in a POW status during 
the period he was in the military, a response from the NPRC 
states that the WCC determined the appellant has no POW 
status, the RO's search of living POWs maintained in 
historical records did not list the appellant's name, and the 
Veteran's completed 1978 claim for benefits indicated that he 
had not been a POW.  

The Board notes that in October 2009, the NPRC reviewed the 
appellant's claim and reported that the War Claims Commission 
determined that there was no POW status and that in order to 
be considered a POW a positive response from the WCC was 
required.  In light of the WCC determination that the 
appellant had no POW status, the NPRC stated that without a 
positive determination from the WCC, the NPRC could not 
favorably consider POW status.  Moreover, the service 
department does not indicate any periods of POW status during 
service.  Thus, the Board agrees with the February 2007 
administrative decision that there is no probative 
documentation establishing POW status, and the provisions of 
38 C.F.R. § 3.309(c) allowing for presumptive service 
connection for a former POW do not apply in this case.



(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to recognition of the appellant as a former 
prisoner of war (POW) for Department of Veterans Affairs (VA) 
purposes is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


